Citation Nr: 1717383	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Navy from April 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016), 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's tinnitus was at least as likely as not incurred during his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)) need not be discussed as any error would be harmless. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes tinnitus, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends and has reported that he developed tinnitus as a result of being on flying status and from being involved in two helicopter crashes while in the Navy.  See February 2015 Benefits Claim Form.  He further reiterates his position that he has had ringing in his ears since his time in active duty and that until recently, he thought tinnitus was part of his hearing loss.  See November 2015 Notice of Disagreement (NOD). 

The Veteran's service treatment records do not show any complaints, findings, or diagnosis of tinnitus.  The Veteran was also provided a VA audiology exam in October 2015 where the examiner indicated there was no diagnosis of tinnitus as the condition had "resolved."  

As an initial matter, the Board finds that the Veteran is competent to report symptoms such as ringing or buzzing in his ears as this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Therefore, the Veteran is competent to identify a disorder such as tinnitus for diagnostic purposes and an additional examination is not essential.  38 C.F.R. § 3.159 (a)(2); Barr, 21 Vet. App. at 310; Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469.

In this case, the Veteran has confirmed in-service noise exposure and the description of his in-service noise exposure is consistent with the circumstances of the Veteran's military occupational specialty (MOS) as documented by his service records.  38 U.S.C.A. § 1154 (a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  The Veteran's DD-214 indicates that his MOS was that of an Aviation Machinist Mate also known as an aircraft engine mechanic.  The Veteran also notes that he was on flying status which is evidenced by his military personnel records showing a flying status for a period of time each month between the years of August 1953 to May 1954 and March 1955 to March 1956.  The Board also takes note that the Military Duty MOS for hazardous noise exposure lists the Veteran's MOS as "highly probable."  As such, the Board concedes the Veteran suffered acoustic trauma in service.  

As noted above, direct service connection may be established by evidence demonstrating that the disease was in fact incurred or aggravated during the veteran's service.  38 C.F.R. § 3.303(d).  It is undisputed that the Veteran's military MOS exposed the Veteran to hazardous noise.  In addition, the record does not reflect any intervening causes which could have contributed to the Veteran's reports of "ringing in his ears."  

The Board acknowledges that the Veteran denied having tinnitus in his October 2015 VA audiological evaluation.  However, the record contains subsequent statements from the Veteran that he experienced ringing in his ears since service, and was unaware it was a separate issue from his hearing loss.  See VA Form 9; NOD dated November 2015.  As discussed above, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Veteran was consistent in his explanation of denying having tinnitus during his VA examination because he was unaware it was separate from his diagnosed hearing loss.  Therefore, the Board finds the Veteran's lay assertions as credible.   

In sum, the Board concludes that taken as a whole, the evidence supports a finding that the Veteran's tinnitus symptoms have been continuously present since service.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran meets the requirements for a presumption of service connection.  Consequently, service connection for tinnitus is granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309.








ORDER

Entitlement to service connection for tinnitus is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


